 



Exhibit 10.35
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
RESEARCH AND LICENCE AGREEMENT
between
MICROMET AG
and
BIOVATION LIMITED
August 14, 2001

 



--------------------------------------------------------------------------------



 



RESEARCH AND LICENCE AGREEMENT
This Agreement is made this 14th day of August, 2001 (the “EFFECTIVE DATE”)
BETWEEN
MICROMET AG of Am Klopferspitz 19, 82152 Martinsried, Munich, Germany
(hereinafter “MICROMET”)
and
BIOVATION LIMITED of Crombie Lodge, Aberdeen Science Park, Balgownie Drive,
Aberdeen AB22 8GU, Scotland, UK (hereinafter “BIOVATION”).
WHEREAS MICROMET is the owner of a cDNA which encodes a SINGLE-CHAIN ANTIBODY
which binds to a specific antigen; and
WHEREAS BIOVATION has certain proprietary technology, materials and know-how in
genetic engineering of biological materials, including single-chain antibodies,
relating to removal of potentially immunogenic sequences, from the variable
regions of antibodies (“DeImmunisation”) to produce an antibody for therapeutic
and/or in vivo diagnostic purposes; and
WHEREAS MICROMET wishes BIOVATION to apply its technology and know-how to
genetically engineer a SINGLE-CHAIN ANTIBODY and BIOVATION wishes to perform
such services under the terms and conditions below;
NOW THEREFORE it is hereby agreed as follows:

1.   DEFINITIONS       Throughout this Agreement, where the context so requires,
the use of the singular shall be construed to include the plural, and the use of
the plural shall be construed to include the singular, and the use of any gender
shall include all genders.       In this Agreement, the following terms have the
following meanings;

  (a)   “ASSAY” shall mean the method and experimental protocol providing a
means to measure [***] of the SINGLE-CHAIN ANTIBODY supplied by MICROMET to
BIOVATION in the context of a BiTE

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1/19

 



--------------------------------------------------------------------------------



 



  (b)   “BiTE” shall mean a single-chain bispecific antibody format proprietary
to MICROMET consisting of the SINGLE-CHAIN ANTIBODY connected via a peptide
linker to a second single-chain antibody binding to a target cell antigen    
(c)   “BIOVATION PATENT RIGHTS” shall mean all patent applications and granted
patents relevant to “DEIMMUNISATION TECHNOLOGY” which are or become owned by
BIOVATION, or to which BIOVATION otherwise has, now or in the future, the right
to grant licences, and which generically or specifically claim TECHNICAL
INFORMATION, technology, products or a composition comprising products, a
process for manufacturing or formulating a product, an intermediate used in such
process or a use of product or a technology, as well as all other intellectual
property rights arising therefrom, including, but not limited to, all
continuations in part, divisional applications, and future patents issuing
thereon, corresponding foreign patent applications and patents, all reissues,
re-examinations, extensions, including supplementary protection certificates and
including, but not limited to, the PATENT RIGHTS     (d)   “BISPECIFIC
PRODUCT(S)” shall mean each bispecific antibody developed by coupling the
DEIMMUNISED ANTIBODY (or portion thereof) with another antibody (or portion
thereof)     (e)   “CONFIDENTIAL INFORMATION” shall mean all information
disclosed by MICROMET to BIOVATION with reference to the SINGLE-CHAIN ANTIBODY,
whether such information is in tangible or intangible form, including
non-technical or technical information, trade secrets, know-how, inventions,
processes and samples. CONFIDENTIAL INFORMATION shall include any oral
disclosure provided such oral disclosure is reduced to writing and given to
BIOVATION in written form within 30 days after oral disclosure.     (f)  
“DEIMMUNISED ANTIBODY(IES)” shall mean all genetically engineered variant(s) of
the SINGLE-CHAIN ANTIBODY arising from the RESEARCH PROGRAMME     (g)  
“DEIMMUNISATION TECHNOLOGY” shall mean the technical process applied by
BIOVATION to generate DEIMMUNISED ANTIBODY as outlined in the RESEARCH
PROGRAMME.     (h)   “DELIVERABLES” shall mean any and all materials and
specific know how arising out of the RESEARCH PROGRAMME as it relates to
exploitation of the SINGLE-CHAIN ANTIBODY(IES) including, without limitation,
all specific data reports, specific cell lines, specific plasmids and antibodies
including the DEIMMUNISED ANTIBODY(IES).

2/20



--------------------------------------------------------------------------------



 



  (i)   “EFFECTIVE DATE” shall mean the date, first mentioned above.     (j)  
“FIELD” shall mean the field of human therapy and human in vivo and in vitro
diagnostics limited to the SINGLE-CHAIN ANTIBODY.     (k)   “NET SALES” shall
mean the total annual gross receipts for sales of PRODUCTS by or on behalf of
MICROMET and its permitted sublicensees or from leasing, renting or otherwise
making PRODUCTS available to third parties on a payment basis, whether invoiced
or not, less (i) quantity and/or cash discounts, allowances, rebates, customer
merchandising and pricing funds (including price declines and managed care
discounts), wholesaler discounts and chargebacks allowed or given from the
billed amount, (ii) freight, postage, shipping, packing and insurance expenses
(if separately identified in the invoice), (iii) credits or refunds allowed for
rejected, outdated or returned product and (iv) sales and other taxes and duties
directly related to the sale (not including income tax) as detailed in the
respective invoice. No deductions shall be made for commissions paid to
individuals, whether they be with independent sales agencies or regularly
employed by MICROMET and on its payroll, or for the cost of collections.     (l)
  “PATENT RIGHTS” shall mean (i) those patent applications and (ii) patents
based on inventions derived or arising from a SINGLE-CHAIN ANTIBODY, which were
first conceived or reduced to practice during the performance of the RESEARCH
PROGRAMME, and (iii) all patents issuing on (i) or (ii) throughout the world, as
well as substitutions, extensions, reissues, renewals, divisional applications,
continuations, continuations-in-part of or to (i) or (ii) above, to the extent
that they are necessary or useful to manufacture, use, sell, offer for sale, or
export a PRODUCT.     (m)   “PRODUCT” shall mean any product incorporating or
derived through the application of DEIMMUNISATION TECHNOLOGY to a SINGLE-CHAIN
ANTIBODY, which could not be manufactured, used, sold, offered for sale, or
exported without a licence under the PATENT RIGHTS.     (n)   The “RESEARCH
PROGRAMME” shall mean the programme outlined in Schedule II attached hereto and
made a part hereof for the SINGLE-CHAIN ANTIBODY.     (o)   “SINGLE-CHAIN
ANTIBODY” shall mean one single-chain antibody binding to a certain antigen and
the cDNA which produces the SINGLE-CHAIN ANTIBODY as specified in Schedule I
attached hereto and made a part hereof.

3/20



--------------------------------------------------------------------------------



 



  (p)   “TECHNICAL INFORMATION” shall mean technical and scientific information
and proprietary technology relevant to DEIMMUNISATION TECHNOLOGY which is owned
by, licensed-in by or otherwise in the possession of BIOVATION at the EFFECTIVE
DATE and/or during the period of the RESEARCH PROGRAMME.

2.   COLLABORATION   2.1   After the EFFECTIVE DATE, MICROMET shall transfer to
BIOVATION the cDNA of the SINGLE-CHAIN ANTIBODY and information pertaining
thereto. Such SINGLE-CHAIN ANTIBODY is and shall remain the property of MICROMET
and BIOVATION shall have no rights therein. Upon receipt of the SINGLE-CHAIN
ANTIBODY, BIOVATION agrees to use reasonable efforts to conduct research
relating to the genetic engineering of each of the SINGLE-CHAIN ANTIBODY
transferred to the extent described in the RESEARCH PROGRAMME.   2.2   During
the RESEARCH PROGRAMME, BIOVATION’s principal investigator and representative
shall be Dr Frank Carr and MICROMET’s principal representative shall be Dr
Patrick Baeuerle or other such person or persons as the respective parties shall
notify the other in writing.   2.3   BIOVATION shall provide MICROMET with a
written research report upon completion of the RESEARCH PROGRAMME for the
SINGLE-CHAIN ANTIBODY transferred. BIOVATION will deliver to MICROMET at the
completion of Stage 2 of the RESEARCH PROGRAMME for the SINGLE-CHAIN ANTIBODY,
[***] from the SINGLE-CHAIN ANTIBODY with sufficient information and materials
for MICROMET to reasonably verify satisfactory completion of Stage 2. The
representatives or their designees shall keep in contact during the conduct of
the RESEARCH PROGRAMME for the SINGLE-CHAIN ANTIBODY.   2.4   Upon completion of
the RESEARCH PROGRAMME for the SINGLE-CHAIN ANTIBODY, BIOVATION shall provide to
MICROMET all DELIVERABLES together with samples of the relevant materials
created during the RESEARCH PROGRAMME, such as plasmids, cell lines and
DEIMMUNISED ANTIBODY(IES), along with any protocol for using, handling and
storing such materials.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4/20



--------------------------------------------------------------------------------



 



3.   GRANT OF RIGHTS   3.1   BIOVATION agrees to grant to MICROMET under the
PATENT RIGHTS a non-exclusive world-wide licence to the extent necessary to
commercialise the DEIMMUNISED ANTIBODY (as specified in Schedule II) and/or the
DELIVERABLES in the FIELD. For greater certainty, such commercialisation of the
DEIMMUNISED ANTIBODY shall include and be limited to the clinical development,
launch, manufacture, marketing and distribution of the PRODUCT. MICROMET shall
be entitled to grant sub-licences of the rights required to commercialize the
PRODUCT provided that MICROMET informs BIOVATION of any such sublicence granted
in writing and provided further that any such sublicence agreement is in full
accordance with the terms and conditions of this Agreement   4.   FUNDING   4.1
  In consideration for the research performed by BIOVATION and the licence
granted, MICROMET shall make the following payments to BIOVATION:

  (a)   the sum of US$[***] upon the EFFECTIVE DATE;     (b)   upon completion
of Stage 2 (as described in Schedule II) of the RESEARCH PROGRAMME, the sum of
US$[***] plus the sum of US$[***] subject to delivery of [***];     (c)   within
[***] months of completion of Stage 2 (as described in Schedule II) of the
RESEARCH PROGRAMME, the sum of US$[***] subject to the [***] having an [***] in
the [***] (as described in SCHEDULE III) which is not more than [***].

4.2   All payments under Section 4.1 (a), (b) and (c) shall be due within thirty
days of receipt of invoice by MICROMET from BIOVATION and are under no
circumstances refundable.

4.3   Following the completion of the first clinical trial with the first
DEIMMUNISED ANTIBODY, upon MICROMET’s decision to make public any clinical
results, MICROMET shall immediately provide to BIOVATION a copy of any clinical
data which MICROMET elects to make public. BIOVATION will not disclose or
otherwise make public clinical data from MICROMET which MICROMET has not already
put into the public domain without MICROMET’s prior written approval, which
approval shall not be unreasonably withheld.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

5/20



--------------------------------------------------------------------------------



 



4.4   Provided that MICROMET has paid all balances due under clause 4.1 above,
BIOVATION herewith grants to MICROMET for each specific DEIMMUNISED ANTIBODY a
non-exclusive licence under the PATENT RIGHTS to the extent necessary for
worldwide commercialisation of the DEIMMUNISED ANTIBODY derived from the
specific SINGLE-CHAIN ANTIBODY sequence. Under such licence grant MICROMET shall
be entitled to launch, manufacture, market, distribute and to commercialise a
PRODUCT but shall not be entitled to use BIOVATION PATENT RIGHTS or any of
BIOVATION’S proprietary technology to discover DEIMMUNISED ANTIBODIES
independently of BIOVATION. It is expressly understood that MICROMET shall pay
to BIOVATION for each PRODUCT containing the DEIMMUNISED ANTIBODY:

  (a)   US$[***] upon the commencement of the first phase I clinical trial
(i.e., dosing of first human subject in such trial) for each of the first two
BISPECIFIC PRODUCTS. US$[***] upon the commencement of the first phase II
clinical trial (i.e., dosing of first human subject in such trial) for each of
the first two BISPECIFIC PRODUCTS;     (b)   US$[***] upon the commencement of
the first phase III clinical trial (i.e., dosing of first human subject in such
trial) per BISPECIFIC PRODUCT;     (c)   US$[***] upon submission of first BLA
or equivalent per BISPECIFIC PRODUCT;     (d)   a payment of US$[***] upon
cumulative total sales per BISPECIFIC PRODUCT of US$[***];     (e)   a payment
of US$[***] upon cumulative total sales per BISPECIFIC PRODUCT of US$[***];    
(f)   a payment of US$[***] upon cumulative total sales per BISPECIFIC PRODUCT
of US$[***];     (g)   a royalty of [***]% on NET SALES of first BISPECIFIC
PRODUCT and for the second and each subsequent BISPECIFIC PRODUCT a royalty of
[***]% on NET SALES up to US$[***], a royalty of [***]% on NET SALES from
US$[***] to US$[***] and a royalty of [***]% on NET SALES exceeding US$[***].

All payments under the licence pursuant to (a) — (f) above shall be due within
[***] days of the event triggering payment without the requirement for an
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

6/20



--------------------------------------------------------------------------------



 



    advance invoice from BIOVATION. MICROMET will promptly notify BIOVATION of
an event triggering a payment under this section 4.4. After the beginning of
commercialisation of each DEIMMUNISED ANTIBODY or a PRODUCT relating thereto,
all payments under (g), above shall be due within [***] days following the end
of each calendar quarter.       At the election of MICROMET a payment of
US$[***] may be made within [***] to [***] above to [***] for the [***]. At the
election of MICROMET a payment of US$[***] may be made within [***] to [***]. At
the election of MICROMET a payment of US$[***] may be made within [***] to
[***].   4.5   In the event MICROMET does not enter into clinical Phase I trial
with at least one DEIMMUNISED ANTIBODY within 24 months of the payment due
according to 4.1(c) and the DEIMMUNISED ANTIBODY fulfils the specifications
described in clause 4.1 (c) MICROMET shall either:

  (a)   pay the amount of US$[***] to extend the time point to [***]; and    
(b)   pay the amount of US$[***] as a final payment for work performed in
connection with the RESEARCH PROGRAMME; or     (c)   assign all of its right,
title and interest in the PATENT RIGHTS and DELIVERABLES to BIOVATION and other
rights proprietary to MICROMET to allow BIOVATION to commercialise the
DEIMMUNISED ANTIBODY provided that BIOVATION is in full accordance with the
terms and conditions of the relevant agreements MICROMET has with third parties
and provided that assignment of rights made under this clause 4.5(c) shall be
limited to rights specific to the DEIMMUNISED ANTIBODY as to which payment was
made from MICROMET to BIOVATION pursuant to clause 4.1(c).

4.6   Payments shall be made by cheque drawn upon a UK clearing bank or paid by
wire transfer into BIOVATION’s designated bank account. BIOVATION reserves the
right to suspend all work on the RESEARCH PROGRAMME in the event payment is past
due.

4.7   Unless agreed in writing by BIOVATION, any payments due hereunder which
are not paid within thirty days of receipt by MICROMET of invoice from BIOVATION
shall then be subject to the levy of interest charges at the rate of [***]
calculated from the published rate on the last day of each preceding month where
a balance is due.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

7/20



--------------------------------------------------------------------------------



 



4.8   Immediately following MICROMET’s decision to seek a partner or licensee
for the first SINGLE-CHAIN ANTIBODY, MICROMET will provide sufficient
non-confidential information to BIOVATION to consider a proposal to MICROMET for
BIOVATION or an affiliate of BIOVATION to enter into negotiations to become a
partner or licensee. Confidential information available for potential partners
will be made available to BIOVATION upon signing an appropriate secrecy
agreement.   4.9   MICROMET agrees to keep true and accurate records and books
of account containing all data necessary for the calculation of the royalties
payable to BIOVATION under section 4.4. Such records and books of account shall
upon reasonable notice having been given by BIOVATION be open at all reasonable
times during business hours for inspection by a duly authorised, but neutral and
independent accountant, who shall be acceptable to both parties without
prejudice   4.10   MICROMET shall prepare a statement in respect of each
calendar quarter of this Agreement which shall show for the calendar quarter in
question MICROMET’s NET SALES on sales by it of the PRODUCTS on a country by
country basis, details of the quantities of PRODUCTS sold in each country and
the royalty and VAT due to BIOVATION thereon pursuant to section 4.4 above. Such
statement shall be submitted to BIOVATION within [***] following the end of the
calendar quarter or part thereof to which it relates together with a remittance
for the royalties and VAT due to BIOVATION. If BIOVATION shall give notice to
MICROMET within [***]s of the receipt of any such statement that it does not
accept the same such statement shall be certified by an independent chartered
accountant appointed by agreement between the parties or, in default of
agreement within [***], by the President for the time being of the Institute of
Chartered Accountants of England and Wales in London. MICROMET shall make
available all books and records required for the purpose of such certification
at reasonable times during normal business hours and the statement so certified
shall be binding between the parties. The costs of such certification shall be
the responsibility of BIOVATION if the certification shows the original
statement to have been understating due payments by more than [***]% and
otherwise shall be the responsibility of MICROMET. Following any such
certification the parties shall make any adjustments necessary in respect of the
royalties already paid to BIOVATION in relation to the year in question.   4.11
  MICROMET shall pay royalties to BIOVATION free and clear of and without
deduction or deferment in respect of any demand, set-off, counterclaim or other
dispute and so far as is legally possible such payment shall be made free and
clear of any taxes imposed by or under the authority of any government or public

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

8/20



--------------------------------------------------------------------------------



 



    authority and in particular but without limitation where any sums due to be
paid to BIOVATION hereunder are subject to any withholding or similar tax.
MICROMET and, without prejudice to the foregoing, BIOVATION shall use their best
endeavours to do all such lawful acts and things and to sign all such lawful
deeds and documents as will enable MICROMET to take advantage of any applicable
legal profession or any double taxation treaties with the object of paying the
sums due to BIOVATION without imposing or withholding any tax. Sums are
expressed in this agreement as exclusive of value added tax (VAT). BIOVATION
agrees to provide MICROMET with a VAT invoice in respect of every payment
affected by VAT.   5.   RIGHTS TO DELIVERABLES AND TECHNOLOGY   5.1   Upon
payment of all balances due under clause 4.1, BIOVATION shall forthwith assign
to and deliver documentation to MICROMET evidencing all rights to the
DELIVERABLES.   5.2   Pursuant to clause 5.1, MICROMET shall be free to use the
DELIVERABLES including any methods, protocols and procedures it receives from
BIOVATION in any manner whatsoever subject to the provision of clause 8.4 and
provided that MICROMET shall not be entitled to use BIOVATION PATENT RIGHTS or
any of BIOVATION’S proprietary technology to discover DEIMMUNISED ANTIBODIES
independently of BIOVATION.   5.3   In cases where employees of both parties
have made an invention in the course of the RESEARCH PROGRAMME and are
co-inventors thereof, all relating intellectual property rights will be jointly
owned by BIOVATION and MICROMET. In cases where only one party has made an
invention in the course of the RESEARCH PROGRAMME, this invention will solely
belong to the party the employees of which made the invention. In any event,
regardless BIOVATION shall inform MICROMET of its intent to file patent
applications to inventions covering the DEIMMUNISED ANTIBODIES made in the
course of the RESEARCH PROGRAMME. BIOVATION shall obtain MICROMET’s written
consent before filing a patent application featuring inventions to the
DEIMMUNISED ANTIBODIES made during the course of the PROGRAMME. In the jointly
owned cases, the filing strategy for patentable inventions will be developed and
negotiated in good faith by the parties and the costs will be shared in equal
parts. Moreover, MICROMET and BIOVATION will be joint applicants in those cases.
Pursuant to this paragraph for all such inventions, BIOVATION agrees to grant
MICROMET, without further consideration, an exclusive worldwide license in all
intellectual property arising in the course of the RESEARCH PROGRAMME to
research, develop, make, use, sell and commercialise the DEIMMUNISED ANTIBODY.
In the event either party fails diligently to file, prosecute, maintain or
defend patents and patent applications for

9/20



--------------------------------------------------------------------------------



 



    any patentable inventions will become jointly owned and the other party will
be entitled to undertake such filing, prosecution, maintenance and defense, as
its own cost and with the cooperation of the first party.

5.4   If any warning letter or other notice of infringement of a third party’s
patent rights is received by or brought against either party because of such
party’s performance pursuant to this Agreement or with respect to the
SINGLE-CHAIN ANTIBODY, the parties shall promptly and in good faith coordinate
and lend all reasonable assistance to each other in taking legal action, if
appropriate, which is mutually agreed upon.   5.5   If, in relation to the
RESEARCH PROGRAMME of SCHEDULE II, the [***] by BIOVATION of [***] and the
design and construction of [***] infringes on any method claims of third party
rights which requires MICROMET to make additional payments of any kind to that
third party, MICROMET and BIOVATION agree to negotiate in good faith a reduction
of the milestone and royalty payments set forth in 4.4 up to a [***]% maximum
reduction in such payments.   6.   TERMS AND TERMINATION   6.1   Subject as
hereinafter provided this Agreement and the licence granted pursuant thereto
shall continue in full force and effect for a period of fifteen (15) years from
the EFFECTIVE DATE, or until the last of the PATENT RIGHTS expires, whichever is
the later.   6.2   Either party shall have the right to immediately terminate
this Agreement in the event the other party (i) shall fail to perform any of its
material obligations under this Agreement and such default is not cured within
[***] of written notice of default, or (ii) shall file for protection under
bankruptcy or similar statutes or shall be liquidated.   6.3   Upon expiration
of this Agreement pursuant to Section 6.1, BIOVATION shall deliver possession
and title to all DELIVERABLES and shall return any materials received from
MICROMET. Articles 5, 7 and 8 shall survive expiration of this Agreement. All
payments due prior to termination will have to be paid by MICROMET, no further
payments will be due.   6.4   Upon termination of this Agreement by MICROMET
pursuant to Section 6.2, BIOVATION shall deliver possession and title to all
DELIVERABLES and shall return any materials received from MICROMET. Articles 5,
7 and 8 shall survive

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

10/20



--------------------------------------------------------------------------------



 



    expiration of this Agreement. All payments due prior to termination will
have to be paid by MICROMET, no further payments will be due.   6.5   BIOVATION
may terminate this Agreement and the said licences forthwith by notice to
MICROMET to that effect upon the happening of any of the following events:-

  (i)   if MICROMET fails to perform or observe any of the obligations on its
part to be performed or observed and if the breach is one capable of remedy has
not been remedied within [***] of the giving of a notice informing MICROMET of
such breach. Articles 7 and 8 shall survive termination of this Agreement;    
(ii)   if MICROMET files a voluntary petition in bankruptcy or applies to any
Tribunal for a Receiver Trustee or similar officer to be appointed by any Court
or Executive Department to liquidate or conserve MICROMET or any substantial
part of its property or assets due to insolvency or to the threat thereof or if
MICROMET suffers any trusteeship or receivership to continue undischarged for a
period of [***] or suffers any similar procedure for the relief of distressed
debtors entered into by MICROMET voluntarily or involuntarily or if MICROMET is
otherwise divested of its assets for a period of sixty days or makes a general
assignment for the benefit of its creditors. Articles 7 and 8 shall survive
termination of this Agreement.

6.6   Before completion of Stage 2 MICROMET may only terminate under 6.2. After
completion of Stage 2 MICROMET may terminate this Agreement and the Licences
granted pursuant hereto by giving to BIOVATION [***] notice to that effect and
the terms of clause 4.5 shall then apply. Such termination shall be without
prejudice to the right of BIOVATION to enforce the PATENT RIGHTS in the event of
subsequent sale of PRODUCTS by MICROMET or its sublicencee(s). Articles 7 and 8
shall survive termination of this Agreement. All payments due prior to
termination will have to be paid by MICROMET, no further payments will be due
apart from but under clause 4.5(b and c) if applicable.   6.7   Termination of
this Agreement shall be without prejudice to any rights of either party against
the other which may have accrued up to the date of such termination.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

11/20



--------------------------------------------------------------------------------



 



7.   CONFIDENTIALITY   7.1   BIOVATION agrees that it will hold the CONFIDENTIAL
INFORMATION received from MICROMET in secrecy, and confidence and will not
disclose it to any third person, nor use it for any purpose other than for the
purpose of this Agreement, unless or until such CONFIDENTIAL INFORMATION:

  (a)   was known to BIOVATION at the time it was received, and BIOVATION
promptly so notifies MICROMET or is subsequently developed independently by
BIOVATION without any reliance on the information received; or     (b)   was
publicly known when received from MICROMET or thereafter becomes publicly known
through no fault of BIOVATION; or     (c)   is made known to BIOVATION by a
third person who did not derive it from MICROMET and who does not impose any
obligation or confidence on BIOVATION; or     (d)   is approved for disclosure
by prior written consent of MICROMET; or     (e)   is required by government
authority, and reasonable notice of the impending disclosure has been given to
MICROMET.

7.2   BIOVATION further agrees that it will restrict disclosure of the
CONFIDENTIAL INFORMATION to within its own organisation and affiliates to those
persons having a need to know it for the purpose of this Agreement, and that
such persons will be advised of the obligation set forth in this Agreement and
obligated in like fashion.   7.3   The above obligations shall expire [***]
years from the date of BIOVATION receiving the CONFIDENTIAL INFORMATION.   7.4  
All CONFIDENTIAL INFORMATION shall remain the sole and exclusive property of
MICROMET   7.5   This Agreement shall not be construed as granting any licence
rights with respect to the CONFIDENTIAL INFORMATION.   7.6   MICROMET agrees to
be bound by the obligations under Article 7 respectively with regard to
TECHNICAL INFORMATION.

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

12/20



--------------------------------------------------------------------------------



 



7.7   The parties agree that any disclosure of the content of this Agreement
(including disclosure in connection with potential stock exchange listings, if
any) shall be subject to the parties’ prior written mutual agreement.   8.  
WARRANTIES AND DISCLAIMERS   8.1   BIOVATION represents and warrants that the
performance of its own obligations hereunder will not conflict with any existing
or future obligation of BIOVATION to a third party.   8.2   Except as otherwise
provided in this agreement, neither party makes any representations or
warranties whatsoever, whether express or implied, with regard to any materials,
information or know-how, including, without limitation, the TECHNICAL
INFORMATION, DELIVERABLES, DEIMMUNISED ANTIBODY(IES) (as below); in particular
neither party makes any warranty of merchantability or fitness for a particular
purpose.   8.3   MICROMET indemnifies, defends and holds harmless BIOVATION and
its affiliates from any claims brought against MICROMET by third parties in
respect of any damage or injury directly or indirectly resulting from the use of
the DELIVERABLES or the DEIMMUNISED ANTIBODY(IES).   8.4   MICROMET will be
responsible for obtaining additional licences to any patents and technologies
required for the commercialisation of the DEIMMUNISED ANTIBODIES and, upon
request, BIOVATION will provide reasonable assistance to MICROMET in obtaining
such licences provided that MICROMET shall reimburse BIOVATION for all
out-of-pocket expenses incurred by BIOVATION in providing such assistance.   8.5
  Nothing in this Agreement or in any licences to be granted pursuant thereto
shall be construed as a representation or warranty that the BIOVATION PATENT
RIGHTS are valid or that any manufacture, use, sale or other disposal of the
PRODUCTS is not an infringement of any patents or other rights not vested in
BIOVATION.   8.6   MICROMET shall promote the sale of the PRODUCTS of good
marketable quality and shall use reasonable endeavours to meet the market demand
therefore.   9.   INFRINGEMENT       If MICROMET becomes aware of a suspected
infringement of the BIOVATION PATENT RIGHTS it shall notify BIOVATION giving
full particulars thereof. If the alleged infringement consists of any act which
(if done by MICROMET) would be within the scope of the licences granted under
this Agreement BIOVATION and MICROMET shall (within a reasonable time of the
said

13/20



--------------------------------------------------------------------------------



 



    notification) consult together with a view to agreeing upon a course of
action to be pursued.

10.   WAIVER       The waiver by BIOVATION of any breach, default or omission in
the performance or observance of any of the terms of this Agreement by MICROMET
shall not be deemed to be a waiver of any other such breach, default or
omission.   11.   FORCE MAJEURE       If the performance of this Agreement or
any obligation hereunder (except for the payment of money) is prevented,
restricted or interfered with by reason of fire or other casualty or accident,
strikes or labour disputes, inability to procure raw materials, power or
supplies, war, invasion, civil commotion or other violence, compliance with any
order of any governmental authorities or any other act or conditions whatsoever
beyond reasonable control of either party hereto, the party so affected upon
giving a prompt notice to the other party shall be excused from such performance
to the extent of such prevention, restriction or interference; provided however
that the party so affected shall use its best efforts to avoid or remove such
causes of non-performance and shall continue performance hereunder with the
utmost dispatch whenever such causes are removed.   12.   ASSIGNMENT       In
the event that BIOVATION or MICROMET shall be acquired by another company, or be
merged with another company, this Agreement shall be assigned to and have become
the obligation of the acquiring company. However excluding this exception, this
Agreement shall not be assigned by either party without the prior written
consent of the other party   13.   GOVERNING LAWS       This Agreement shall be
governed and interpreted in accordance with laws of England.   14.   ARBITRATION
      All disputes, differences or controversies arising out of or in connection
with this Agreement, its interpretation, performance, or termination, which may
arise between the two parties hereto out of or in relation to this Agreement
shall be amicably settled between the parties hereto. In case of failure of
amicable settlement between the parties hereto, it shall be finally settled by
binding arbitration under the rules of the International Chamber of Commerce in
Zürich,

14/20



--------------------------------------------------------------------------------



 



    Switzerland (as to proceedings initiated by BIOVATION) or in London, England
(as to proceedings initiated by MICROMET) by three arbitrators appointed in
accordance with said rules. The costs of the arbitration, including
administrative and arbitrators’ fees, shall be shared equally by the Parties.
Each Party shall bear its own costs and attorneys’ and witnesses’ fees;
provided, however, that the prevailing Party, as determined by the arbitration
panel, shall be entitled to an award against the other Party in the amount of
the prevailing Party’s costs and reasonable attorneys’ fees. The arbitration
award shall be final and each Party shall comply in good faith and submit itself
to the jurisdiction of the appropriate state or federal courts in Munich,
Germany or London, England for the sole purpose of the entry of such
arbitrator’s award to render effective such arbitration decision.
Notwithstanding the foregoing, judgment on the award by the arbitrator may be
entered in any court having jurisdiction. If judicial enforcement or review of
the arbitrator’s decision is sought, the prevailing Party shall be entitled to
costs and reasonable attorney’s fees in addition to any amount of recovery
ordered by the court.   15.   NOTICES

  (a)   All notices and statements required to be given to either party shall be
dispatched by recorded delivery or facsimile with confirmation by recorded
delivery addressed to such party at the following address:         To BIOVATION
        Chief Executive Officer
        Biovation Limited
        Crombie Lodge
        Aberdeen Science Park
        Balgownie Drive
        Aberdeen AB22 8GU
        United Kingdom
    Tel:    44 1224 707337
    Fax:    44 1224 708816
        To MICROMET
        Vice President Business Development
        Micromet AG
        Am Klopferspitz 19
      82152 Martinsried
        Germany
    Tel:     49 89 895 2770
    Fax:    49 89 895 27722     (b)   All notices and statements shall be deemed
to be given, seven days after mailing or at the time of delivery of a facsimile
to the addresses above.

15/20



--------------------------------------------------------------------------------



 



  (c)   Each party hereto may change its address set forth above for the purpose
of this Agreement by giving a written notice to the other party from time to
time.

16.   ENTIRE AGREEMENT       This Agreement contains the entire understanding of
the parties hereto with respect to the subject matter contained herein. There
are no restrictions, promises, covenants or understandings other than those
expressly set forth herein, and no rights or duties on the part of either party
hereto are to be implied or inferred beyond those expressly herein provided for.
The parties hereto may, from time to time during the continuance of this
Agreement, modify, vary or alter any of the provisions of this Agreement but
only by an instrument duly executed by the parties hereto.   17.   MISCELLANEOUS
PROVISIONS

  (a)   Each party acknowledges that it has negotiated and entered into this
Agreement in good faith.     (b)   In the event any one of the provisions of
this Agreement is held unenforceable or in conflict with the law of any
jurisdiction, the validity of the remaining provisions shall not be affected by
such holding. The Parties agree to negotiate and amend in good faith such
provision in a manner consistent with the intentions of the Parties as expressed
in the Agreement if any invalid or unenforceable provision affects the
consideration of either Party.     (c)   A press release to announce the signing
of this Agreement shall be released within 3 months of the EFFECTIVE DATE. Such
press release and any further press releases relating to this agreement shall be
subject to agreement by both BIOVATION and MICROMET.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed in duplicate originals by their respective officers here unto duly
authorised, of which original to be held by each party.
Biovation Ltd

         
Signed
  /s/ Frank J. Carr
 
    Dr Frank J Carr     Chief Executive Officer    

16/20



--------------------------------------------------------------------------------



 



Micromet AG

         
Signed
  /s/ Christian Itin
 
    Dr Christian Itin     Vice President, Business & Corporate Development    

17/20



--------------------------------------------------------------------------------



 



SCHEDULE I
SINGLE-CHAIN ANTIBODY

      Designated Name   Antigen
 
   
[***]
  [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

18/20



--------------------------------------------------------------------------------



 



SCHEDULE II
STAGES OF THE RESEARCH PROGRAMME/TIMESCALE
PROJECT APPLICATION OF DEIMMUNISATION TECHNOLOGY FOR ENGINEERING OF SINGLE-CHAIN
ANTIBODIES (V = variable region; C = constant region; CDR = complementary
determining region; H = heavy; L = light)

     
Stage 1:
     
[***]

Timescale
  [***]
Deliverables
  [***]
 
   
Stage 2:
   
 
   
[***]
   
 
   
Timescale
  [***]
Deliverables
  [***]

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

19/20



--------------------------------------------------------------------------------



 



SCHEDULE III
ASSAY
[***]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

20/20



--------------------------------------------------------------------------------



 



Exhibit 10.35
1st Amendment of the Research and License Agreement of August 14th 2001
between Micromet Ag And Biovation Limited
Biovation and Micromet agree to the following amendments to the Research and
License agreement of August 14th 2001 between Micromet AG and Biovation Limited.
In Preamble insert:
This amended agreement is made this date of 26th September 2002 (the “AMENDMENT
DATE”)
Whereas MICROMET wishes to extend the original agreement of 14 August 2001 (the
“AGREEMENT”) to include the [***]ASSAY analysis of “MICROMET’S DEIMMUNISED
[***]”
Whereas BIOVATION wishes to perform such further services to apply its
technology and know-how for the [***]ASSAY analysis of MICROMET’S DEIMMUNISED
[***]
Whereas BIOVATION and MICROMET agree that the following amendments will be
applied to the AGREEMENT.
In Definitions insert:

(a)   “AMENDMENT DATE” shall be the date of this amendment   (b)   “MICROMET’S
[***]” shall mean the SINGLE CHAIN ANTIBODY as described in the RESEARCH
AGREEMENT between BIOVATION and MICROMET of 14th August 2001   (c)   “MICROMET’S
DEIMMUNISED [***]” shall mean the lead DEIMMUNISED SINGLE CHAIN ANTIBODY as in
the RESEARCH AGREEMENT between BIOVATION and MICROMET of 14th August 2001
nominated by MICROMET   (d)   The “RESEARCH PROGRAMME II” shall mean the
programme outlined in Schedule IV attached hereto and made a part hereof   (e)  
“[***] ASSAY” shall mean the method and experimental protocol to measure [***]
as detailed in Schedule IV

In Collaboration insert:
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1.



--------------------------------------------------------------------------------



 



2.2   On the AMENDMENT DATE BIOVATION agrees to use reasonable efforts to
conduct research relating to the analysis of peptides derived from MICROMET’S
[***] and MICROMENT’S DEIMMUNISED [***] to the extent described in the RESEARCH
PROGRAMME II   2.4   BIOVATION shall provide MICROMET with a written research
report upon completion of the RESEARCH PROGRAMME II for MICROMET’S DEIMMUNISED
[***]

In Funding insert:

(b)   The sum of US$[***] upon the AMENDMENT DATE   (e)   Upon completion of the
RESEARCH PROGRAMME II, the sum of US$[***] subject to all [***] derived from
MICROMET’S DEIMMUNISED [***] exhibiting [***]

In Funding replace clause 4.5 by:

4.5   In the event MICROMET does not enter into clinical Phase I trial with at
least one DEIMMUNISED ANTIBODY within 24 months of the payment upon completion
of the RESEARCH PROGRAMME II and the DEIMMUNISED ANTIBODY fulfils the
specifications described in clause 4.1 (c) and [***] MICROMET shall either:  
(a)   pay the amount of US$[***] to extend the time point to [***] by [***]; and
  (b)   pay the amount of US$[***] as a final payment after [***] for work
performed in connection with the RESEARCH PROGRAMME or   (c)   assign all of its
right, title and interest in the PATENT RIGHTS and DELIVERABLES to BIOVATION and
other rights proprietary to MICROMET to allow BIOVATION to commercialise the
DEIMMUNISED ANTIBODY provided that BIOVATION is in full accordance with the
terms and conditions of the relevant agreements MICROMET has with third parties
and provided that assignment of rights made under this clause 4.5(c) shall be
limited to rights specific to the DEIMMUNISED ANTIBODY as to which payment was
made from MICROMET to BIOVATION pursuant to clause 4.1(c).

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

2.



--------------------------------------------------------------------------------



 



In Schedule IV insert:
STAGES OF THE RESEARCH PROGRAMME II/TIMESCALE

         
PROJECT
  [***]    
 
       
[***]
       
 
       
Timescale
  [***]    
Deliverables
  [***]    

[Remainder of Page Intentionally Left Blank — Signatures on Next Page]
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this amendments to the
Research and License agreement of August 14th 2001 between Micromet AG and
Biovation Limited to be duly executed in duplicate originals by their respective
officers here unto duly authorised, of which original to be held by each party.
Biovation Ltd

         
Signed
  /s/ Frank J. Carr
 
    Dr Frank J Carr     Chief Executive Officer    

Micromet AG

         
Signed
  /s/ Christian Itin
 
    Dr Christian Itin     Chief Business Officer    

[Signature Page to the 1st Amendment of the Research and License agreement]

4.



--------------------------------------------------------------------------------



 



Exhibit 10.35
***Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4) and 240.24b-2
SECOND AMENDMENT TO RESEARCH AND LICENCE AGREEMENT
AND ASSIGNMENT
     This Second Amendment to Research and Licence Agreement and Assignment (the
“Amendment”) is made as of this June 16, 2004 by and between Biovation Limited,
a corporation duly organized under and pursuant to the laws of Scotland, and
having its principal place of business at Crombie Lodge, Aberdeen Science Park,
Balgownie Drive, Aberdeen AB22 8GU, Scotland, UK (“Biovation”) and Micromet AG,
a corporation duly organized under and pursuant to the laws of Germany, and
having its principal place of business at Staffelseestrasse 2, 81477 Munich,
Germany (“Micromet”).
     WHEREAS, Biovation has made certain inventions described on Appendix 1
attached hereto (the “Inventions”) pursuant to that certain Research and Licence
Agreement (the “Research and Licence Agreement”) between Biovation and Micromet.
     WHEREAS, Micromet is desirous of acquiring the entire right, title, and
interest in: any bispecific antibodies developed by coupling an Invention (or
portion thereof) with another antibody (or portion thereof) (such bispecific
antibodies, the “Bispecific Products”); the right to file applications for
patent in any country on Bispecific Products; any application(s) for patent in
any country claiming priority to these application(s); any provisional or other
right to recover damages, including royalties, for prior infringements of these
applications; and any patent(s) in any country that may be granted therefor or
thereon.
     WHEREAS, Micromet and Biovation desire to amend the Research and Licence
Agreement to grant Micromet a license to use certain intellectual property in
connection with the development and commercialization of the Inventions.
     NOW, THEREFORE, for good and sufficient consideration, the receipt of which
is hereby acknowledged, the parties to this Amendment hereby agree as follows:

1.   Assignment of Bispecific Products

     1.1 Assignment. To the extent that Biovation has not done so already via a
prior agreement with Micromet, or if Biovation has already done so via a prior
agreement with Micromet then in confirmation of any obligation to do so in said
prior agreement, Biovation has sold, assigned, transferred, and set over, and by
these presents does sell, assign, transfer, and set over, unto Micromet, its
successors, legal representatives, and assigns, Biovation’s entire present and
future right, title, and interest in:

  (a)   the Bispecific Products;

1.



--------------------------------------------------------------------------------



 



  (b)   the right to file applications for patent in any country claiming the
Bispecific Products, including all rights under the Hague Convention, the Paris
Convention for the Protection of Industrial Property, and under the Patent
Cooperation Treaty;     (c)   any application(s) for patent in any country
claiming the Bispecific Products;     (d)   any application(s) for patent in any
country claiming priority to any application(s) for patent claiming the
Bispecific Products, including any division(s), continuation(s), and
continuation(s)-in-part;     (e)   any provisional or other right to recover
damages, including royalties, for prior infringements of any application for
patent identified in the proceeding paragraphs (b) – (d); and     (f)   any
patent(s) in any country that may be granted for or on any application for
patent identified in the preceding paragraphs (b) – (d), including any
reissue(s) and extension(s) of said patent(s).

For the avoidance of doubt, this Section 1.1 shall not modify or amend the
rights of Micromet and Biovation in and to the DEIMMUNISED ANTIBODY (as defined
in the Research and Licence Agreement) set forth in the Research and Licence
Agreement.
     1.2 Transfer. The above-granted rights, titles, and interests are to be
held and enjoyed by Micromet, for its own use and behalf and the use and behalf
of its successors, legal representatives, and assigns, as fully and entirely as
the same would have been held and enjoyed by Biovation had this sale and
assignment not been made.
     1.3 Representations. Biovation hereby represents to Micromet, its
successors, legal representatives, and assigns, that, at the time of execution
and delivery of these presents, or if applicable, at such time said prior
agreement was executed, Biovation is the sole and lawful owner of the entire
(except with respect to any ownership interest of Micromet) right, title, and
interest in and to the Inventions, that the Inventions are unencumbered, except,
if applicable, by obligation to assign in accordance with said prior agreement,
and that Biovation has good and full right and lawful authority to sell and
convey the same in the manner set forth herein. Biovation further hereby
represents that its employees have assigned to Biovation all their right, title,
and interest in and to the Inventions.
     1.4 Covenants. Biovation agrees to use its commercially reasonable efforts
to take all necessary and proper acts, and will cause its employees, affiliates,
contractors, sublicensees, and consultants to take such necessary and proper
acts, to effectuate the assignment provisions set forth in this Section 1.

2.



--------------------------------------------------------------------------------



 



2.   Amendment

     2.1 Research and Licence Agreement Terms. For the avoidance of doubt,
except as set forth in this Amendment, the ownership and rights of Micromet and
Biovation to the Inventions will remain under the terms set forth in clause 5.3
of the Research and Licence Agreement.
     2.2 Amendments to Definitions.
          2.2.1 Pursuant to this Amendment, the definition of “BISPECIFIC
PRODUCT(S)” in the Research and Licence Agreement is hereby amended and restated
in its entirety to read as follows:
“BISPECIFIC PRODUCT(S)” shall mean each bispecific antibody made by coupling a
DEIMMUNISED ANTIBODY (or portion thereof), including any INVENTION, to a second
antibody (or portion thereof) (it being understood that nothing in this
definition shall entitle MICROMET to receive a license from BIOVATION under this
Agreement in and to intellectual property rights covering such second antibody).
          2.2.2 Pursuant to this Amendment, the following definition is hereby
appended at the end of Section 1 of the Research and Licence Agreement as new
clause (q):
“INVENTIONS” shall mean all technology, know-how, and intellectual property
relating to the [***] pursuant to this Agreement, identified by their amino acid
sequences (but excluding any technology, know-how, or intellectual property
relating specifically to DEIMMUNISATION TECHNOLOGY).
     2.3 Amendment to Clause 3.1. Pursuant to this Amendment, the following
sentence is hereby substituted for the first sentence of clause 3.1 of the
Research and Licence Agreement:
BIOVATION agrees to grant and hereby grants to MICROMET a non-exclusive,
world-wide licence, with the right to grant sublicences, under the BIOVATION
PATENT RIGHTS to make, have made, use, research, develop, sell, offer for sale,
import, and export the DEIMMUNISED ANTIBODY (as specified in Schedule II), the
DELIVERABLES, and/or the BISPECIFIC PRODUCTS in the FIELD.
     2.4 Sublicences. Pursuant to this Amendment, the following new clause 3.2
is inserted into the Research and Licence Agreement:
3.2 MICROMET shall be entitled to grant sublicences of the rights granted to it
pursuant to 3.1 above (including the right of a sublicensee to authorize the
grant
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

3.



--------------------------------------------------------------------------------



 



of further sublicenses); provided, that, such sublicense agreement shall conform
to the terms of this Agreement and the terms of sections 4.3 to 4.11 shall
continue to be met by MICROMET even where another party is conducting clinical
trials and commercialisation. MICROMET shall provide (i) a copy of such executed
sublicense agreement to BIOVATION within (30) days of granting of the execution
thereof except that the financial terms of such agreement as well as other
details that do not bear on MICROMET’S performance of its obligations under this
Agreement may be redacted and (ii) a written notification of the identity of the
sublicensee and full mailing/contact details for the sublicensee. MICROMET shall
remain liable for the performance of MICROMET’S obligations hereunder. BIOVATION
shall not establish any contact with the sublicensee in relation to the
sublicense without the prior written consent of MICROMET.
     2.5 Amendment to Clause 8.1. Pursuant to this Amendment, clause 8.1 of the
Research and Licence Agreement is hereby amended and restated in its entirety to
read as follows:
BIOVATION hereby represents and warrants to MICROMET that (a) the BIOVATION
PATENT RIGHTS include all patents and patent applications owned or controlled by
BIOVATION or, to the best of Biovation’s knowledge, its affiliates, specifically
related to DEIMMUNISATION TECHNOLOGY that would be infringed by the manufacture,
use, sale, or importation of PRODUCTS or BISPECIFIC PRODUCTS by MICROMET
incorporating the Inventions; (b) the BIOVATION PATENT RIGHTS (as defined above)
shall include patent application [***]filed by [***]and published on [***]
strictly for the manufacture, use, sale, or importation of BISPECIFIC PRODUCTS
by MICROMET incorporating the Inventions; and (c) the performance of its own
obligations hereunder will not conflict with any existing obligation of
BIOVATION to a third party.

3.   Miscellaneous

     This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument. This Amendment shall become effective upon the execution
hereof by all parties hereto. Other than as set forth in this Amendment, all of
the terms and conditions of the Licence Agreement shall continue in full force
and effect.
     In Witness Whereof, the parties have executed this Amendment as of the date
first written above.
      

Biovation Limited   Micromet AG    

 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

4.



--------------------------------------------------------------------------------



 



                 
By:
  /s/ Frank J. Carr       By:   /s/ Christian Itin
 
               
 
                Name: Frank J. Carr       Name: Christian Itin
 
                Title: CEO       Title: CEO

5.



--------------------------------------------------------------------------------



 



APPENDIX 1
Description of Inventions
All technology, know-how, and intellectual property relating to the deimmunized
[***] antibodies as listed in the [***] generated by Biovation pursuant to the
Licence Agreement, identified by their amino acid sequences (but excluding any
technology, know-how, or intellectual property relating specifically to
DEIMMUNISATION TECHNOLOGY, as that term is defined in the Research and Licence
Agreement).
 

***   Certain information on this page has been omitted and filed separately
with the Commission. Confidential treatment has been requested with respect to
the omitted portions.

1.